Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:
Claim 1, lines 9-10, The portion that is both crossed out and underlined is considered removed from the claim.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Along with the references previously mentioned in the non-final rejection filed 1/7/21, another reference similar to the claimed invention is Anderson et al. (U.S. Patent No. 4,776,455).  Anderson et al. discloses a dispensing treatment with two compartments 2/3 (Figure 1) where an outlet is connected to the first interior volume where the seal 5 (figure 1) dissolves (deformable portion) to release the first treatment agent (Column 1, lines 60-68, Column 2, lines 1-3).  Anderson et al. does not disclose the deformable portion reduces the size of the interior volume when subject to a second predetermined temperature higher than the first predetermined temperature and therefore is considered allowable subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733